   Case 4:19-cr-00189-RSB-CLR Document 56 Filed 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:19-cr-189

 SHERMAN LATROY ROBINSON,

        Defendant.

                                            ORDER
       The parties have waived trial by jury in this matter with the Court’s consent. Based on the

evidence and stipulation presented to the Court during the Bench Trial held on May 4, 2021, it is

the verdict of this Court that Defendant Sherman Latroy Robinson is not guilty only by reason of

insanity of the charged offense, pursuant to 18 U.S.C. § 4242(b)(3). Accordingly, Defendant is

hereby COMMITTED to a suitable facility consistent with 18 U.S.C. § 4243(a) until this Court

can hold a Subsection 4243(e) hearing to determine whether Defendant can establish by clear and

convincing evidence that his release would not create a substantial risk of bodily injury to another

person or serious damage of property of another due to a present mental disease or defect. The

Court will hold this hearing within forty days from the date of this verdict.

       During the term of Defendant's initial, automatic commitment, the Government is

ORDERED to conduct a psychiatric or psychological examination of the Defendant and generate

a report of its findings consistent with 18 U.S.C. § 4247(b) and (c).

       SO ORDERED, this 4th day of May, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
